           Case 1:20-cv-02811-AT Document 17 Filed 05/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

   WILLIAM ZHANG, individually and
   on behalf of all others similarly situated,
                             Plaintiff,
                                                        No. 1:20-cv-02811-AT
                        v.
   CIVIC TECHNOLOGIES, INC.,
   VINNY LINGHAM, and JONATHAN
   SMITH,
                             Defendants.

                               NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE THAT the undersigned, Tyler Whitmer, hereby gives

notice of appearance on behalf of Defendant Civic Technologies, Inc., and hereby

requests that all notices given or required to be given and all papers served or required to

be served in this case be given to and served on the undersigned at the address set forth

below.

         This the 14th day of May, 2020.

                                           /s/ Tyler Whitmer
                                           Tyler Whitmer
                                           QUINN EMANUEL URQUHART
                                           & SULLIVAN, LLP
                                           1300 I St NW #900,
                                           Washington, DC 20005
                                           202.538.8202 (telephone)
                                           202 538 8100 (facsimile)
                                           tylerwhitmer@quinnemanuel.com

                                           Attorney for Civic Technologies, Inc.
